[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           AUGUST 11, 2005
                             No. 04-10048
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                  D. C. Docket No. 03-00306-CR-CO-NE

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                  versus

JORGE RODRIQUEZ REYES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (August 11, 2005)



Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Jorge Rodriquez Reyes appeals his convictions for possession with intent to

distribute more than 50 grams of a mixture containing methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)1(B)(viii), and conspiring to distribute more

than 500 grams of a mixture containing methamphetamine, in violation of

21 U.S.C. § 841(a). Reyes asserts the district court erred in denying his motion for

judgment of acquittal because there was insufficient evidence to support his

convictions. Reyes does not claim the Government failed to produce evidence on

any element of the offenses; rather, he contends the testimony of the co-

conspirators was not credible, was unbelievable on its face, and that under no

construction of the evidence could the jury have found Reyes guilty beyond a

reasonable doubt.

      We review the sufficiency of the evidence de novo, viewing the evidence

and all reasonable inferences in favor of the government and the jury’s verdict.

United States v. Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005). Reyes’s

conviction must be affirmed unless, under no reasonable construction of the

evidence, could the jury have found him guilty beyond a reasonable doubt. Id.

      “Credibility determinations are the exclusive province of the jury.” United

States v. Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997). “For testimony of a

government witness to be incredible as a matter of law, it must be unbelievable on



                                          2
its face.” Id. (internal quotations and citation omitted). “It must be testimony as to

facts that the witness physically could not have possibly observed or events that

could not have occurred under the laws of nature.” Id. (quotations and citation

omitted). Moreover, judgment of acquittal is not required “because the

government’s case includes testimony by ‘an array of scoundrels, liars, and

brigands’.” United States v. Hewitt, 663 F.2d 1381, 1385 (11th Cir.1981) (citation

omitted).

      Reyes’s arguments with respect to the inconsistency and incredibility of the

witnesses are without merit. By their verdict, the jury found the testimony of the

Government’s witnesses credible. See Calderon, 127 F.3d at 1325. None of

Reyes’s claims regarding inconsistencies or bias constitute evidence the testimony

was “unbelievable on its face” or contained facts or events that could not have

possibly occurred. Based on the testimony, the jury could reasonably conclude

Reyes conspired to distribute and possessed with the intent to distribute the

methamphetamine charged. Thus, the district court did not err by denying Reyes’s

motion for judgment of acquittal based on insufficient evidence.

      AFFIRMED.




                                           3